Citation Nr: 0209743	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
September 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously-denied 
claim for service connection for an acquired psychiatric 
disorder.  In a November 1999 rating decision, the RO denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran has not appealed that 
decision, and that issue is not before the Board.

In January 2001, the Board reopened the veteran's claim for 
service connection for an acquired psychiatric disability, 
and remanded that claim for the development of additional 
evidence.  The issue now before the Board on appeal is 
entitlement to service connection, on the merits of the 
claim, for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is at least as likely as not that the veteran's 
chronic psychiatric disability developed in service and has 
persisted since that time.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, an acquired 
psychiatric disability was incurred in service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat 2096 (November 9, 2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 5126) (West Supp. 
2001), and regulations implementing the VCAA, 66 Fed. Reg. 
45620 et seq. (to be codified as amended at 38 C.F.R. 
§§ 3.102, 31,56, 3.159, and 3.326), were enacted while this 
claim was pending.  The VCAA and its implementing regulations 
essentially eliminate the requirement that a claimant provide 
evidence of a well grounded claim, and clarify both VA's duty 
to assist claimants in the development of facts relevant to 
their claims and VA's duty to notify claimants of the 
evidence that is necessary to substantiate their claims.

Through rating decisions, a January 2001 Board remand, and 
other statements, VA has notified the veteran and his 
representative of the laws governing his claim and the 
evidence necessary to substantiate his claim.  The veteran's 
claims file contains service records, post-service medical 
records, and opinions from mental health professionals 
regarding the likely etiology of the veteran's current 
psychiatric disability.  An opinion from a VA psychiatrist, 
obtained by the RO in August 2001, does not include the 
discussion and explanation that the Board requested in its 
January 2001 remand.  There are several professional opinions 
in the file, however, and the totality of the evidence is 
sufficient to substantiate the veteran's claim for service 
connection for a psychiatric disability.  In light of the 
favorable decision herein, the Board finds that it is not 
necessary to provide additional notice or to develop 
additional evidence in this case.

II.  Service Connection for a Psychiatric Disability

The veteran essentially contends that his psychiatric 
disability began during service, or developed as a result of 
events during service, and has continued through the present.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In the case of certain chronic 
diseases, including psychoses, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001).

No psychological disorder was noted when the veteran was 
examined in December 1986 prior to his February 1987 entry 
into service.  In August 1987, the veteran was referred for 
evaluation after he attempted suicide by climbing over his 
ship's railing, and then became unresponsive to questioning.  
An examiner listed impressions of acute anxiety, severe 
depression, suicide attempt, suicidal ideation, and 
borderline personality.  The veteran was placed on a 24-hour 
suicide watch.  After his ship docked, he was admitted for 
psychological evaluation at a service hospital.  He reported 
a several month history of dysphoria, sleep disturbance, and 
decreased appetite due to separation from home.  He expressed 
anger and frustration about conflicts with his peers on his 
ship, and reported having suffered physical abuse on several 
occasions.  He received individual, group, and milieu 
therapy.  At the time of discharge of the veteran from 
treatment, approximately two weeks after the suicide attempt, 
the examiner found that the veteran was not suicidal, 
homicidal, or psychotic, and that he did not show signs of 
affective illness.  The examiner listed impressions of a 
severe dependent personality disorder, thought to have 
existed before the veteran's service, and of an adjustment 
disorder that had resolved.  The examiner wrote that the 
veteran had a "lifelong chronic maladaptive pattern of 
behavior," and that he should be separated from service.  
The report of an August 1987 separation examination noted a 
maladaptive pattern of behavior.  He was separated from 
service in September 1987.

In October 1987, the veteran was admitted to Sacred Heart 
Hospital in Cumberland, Maryland, for treatment of depression 
associated with suicidal ideation.  He reported active 
hostile and suicidal ideation and inclinations.  The examiner 
observed that he appeared tense and apprehensive, but 
oriented, without evidence of hallucinations or delusions.  
The veteran demanded discharge and left against medical 
advice the same day he was admitted.  The examiner's 
diagnosis was reactive depression.

On VA psychiatric examination in June 1988, the veteran 
reported that he had had good emotional and physical health 
prior to service.  He indicated that he had completed high 
school and worked in a grocery store before entering service.  
He reported that, while serving aboard a ship, he had been 
threatened by shipmates who stated that they would kill him 
if he reported their use of illegal drugs.  He reported that 
he had become terrified in response to the threats, losing 
sleep, and worrying that they would poison his food.  He 
reported that he had become increasingly upset and depressed, 
and had attempted suicide.  He reported that not done well 
since service, but had felt depressed and lacking in 
confidence and self-esteem.  He reported that he had held 
jobs in a gas station and a factory.  The examiner noted that 
the veteran's mood was depressed, but not suicidal, without 
hallucinations or delusions.  The examiner disagreed with the 
diagnosis in the service records of personality disorder, 
stating that it was not supported by the record, and that it 
appeared to be calculated mainly to assign a diagnosis that 
could not be service-connected.  The examiner's diagnosis was 
dysthymic disorder.

In September 1988, a board of two VA psychiatrists reviewed 
the veteran's claims file in order to reconcile the different 
diagnoses of the veteran's condition.  The psychiatrists 
reported that the correct diagnosis of the veteran's disorder 
was adjustment disorder with depressed mood.

In February 1990, the veteran underwent a VA psychiatric 
examination and psychological testing.  In the testing, the 
veteran reported that he had been depressed and immature when 
he was in service.  He reported that he now wanted to go into 
the reserves, and hoped to be diagnosed as capable.  He 
reported having had a concussion, with brief loss of 
consciousness, in a skiing accident in January 1988.  The 
neuropsychologist conducting the testing reported that the 
veteran's behavior was anxious, impetuous, and defensive.  
The neuropsychologist indicated that the veteran appeared 
mildly to moderately abnormal psychologically, with emotional 
variables that merited treatment attention.

The veteran told the examining psychiatrist that he wanted to 
be found psychologically fit so that he could re-enter the 
service.  The veteran reported having been threatened with a 
knife in service by a shipmate whose drug use the veteran had 
inadvertently witnessed.  The veteran reported that he had 
become afraid to sleep or eat.  He reported that he had 
feigned a suicide attempt to get off the ship and away from 
those who had threatened him.  He reported that, after 
service, he had felt like a failure, and had ruminated about 
his shipmates and their threats.  He reported that he was 
attending college.  The psychiatrist found that the veteran 
appeared in good spirits, with no notable anxiety or 
depression.  The psychiatrist found that the evidence did not 
show major depression or personality disorder.  The 
psychiatrist's impression was adjustment disorder, related to 
an episode during service that the veteran had perceived as 
life-threatening.

Outpatient treatment notes from July 1991 reflect that the 
veteran sought treatment for obsessive-compulsive disorder.  
The veteran stated that the problem might have begun in early 
childhood, as he recalled feeling strongly, at the age of 
four or five, about having his toys lined up in a precise 
order.  He reported that he had become more aware of the 
problem at age fourteen or fifteen.  He did not report having 
had any mental health treatment prior to his service in 1987.

Records from the United States Social Security Administration 
(SSA) reflect that SSA found the veteran to be disabled for 
SSA purposes effective November 1992, with a diagnosis of 
major depression.

From October 1993 to March 1994, the veteran received 
inpatient psychiatric treatment at the Thomas B. Finan Center 
in Cumberland, Maryland.  It was reported that he had been 
psychiatrically hospitalized for about two weeks in February 
and March 1993 at Sacred Heart Hospital.  He was admitted to 
the Finan Center following bizarre behavior in jail.  He 
reportedly had been incarcerated due to unruly behavior at a 
courthouse.  The initial diagnoses were psychosis, rule out 
paranoid schizophrenia, and history of obsessive-compulsive 
disorder.  On admission, the veteran was described as alert 
and oriented, but angry and agitated, with fixed delusions, 
paranoid thought content, and obsessional material.  His 
treatment included medication.  The discharge diagnoses were 
schizophrenia, paranoid type, and personality disorder, not 
otherwise specified, with dependent features.

Treatment records, dated in June 1994, from the Allegany 
County, Maryland, Health Department reflect that the veteran 
was receiving outpatient psychiatric treatment, with 
medication.  The records listed a diagnosis of major 
depression with psychotic features.

The veteran was an inpatient at the Finan Center for about 
two weeks in March and April 1996.  His medications were 
adjusted.  The discharge diagnoses were chronic paranoid 
schizophrenia, and possible obsessive-compulsive disorder.

In a January 1999 statement, the veteran asserted that stress 
due to the having his life threatened in service had brought 
on all of his current psychological problems.  Also in 
January 1999, the veteran's father wrote that the veteran had 
been healthy physically and mentally as a child.  He stated 
that the veteran had called him frequently during service 
following the incident of having a knife pulled on him.  The 
veteran's father wrote that the veteran had become very 
paranoid.  He wrote that the veteran had never recovered, and 
had continued to require medication.  He asserted that the 
veteran had become mentally ill while he was in the service, 
and had remained that way for more than a decade.

In a March 1999 hearing at the RO, the veteran reported that 
he had not had any physical or mental problems before he 
entered service.  He described the incident during service 
when he had come across three men smoking marijuana, and one 
had held a knife to his throat and threatened to kill him if 
he reported them.  He reported that he had become very 
fearful and paranoid after that incident.  He reported that 
he had struggled with mental illness since then, with 
multiple hospitalizations and ongoing medication.  He 
reported difficulty maintaining relationships and employment.  
He reported that he was divorced from his first wife and 
separated from his second wife.  He stated that he had never 
held a job for more than a year since service, and that he 
had not worked at all since 1992.

In April 1999, Herbert G. Chissell, M.D., of the Allegany 
County Health Department, wrote that the veteran had been 
receiving services at the Allegany Health Center since May 
1994.  Dr. Chissell wrote that the veteran's current 
diagnoses included schizoaffective disorder and obsessive 
compulsive disorder.  "In my opinion," Dr. Chissell wrote, 
"it is as likely as not that his psychiatric problems were 
precipitated by an assault on him occurring during his Naval 
service in February, 1987."

Also in April 1999, Paul J. McCusker, Ph.D., a psychologist 
with the VA Community Based Outpatient Clinic in Cumberland, 
Maryland, submitted a written statement regarding the 
veteran's case.  Dr. McCusker wrote that the veteran was 
diagnosed with paranoid schizophrenia and obsessive-
compulsive disorder, and that he also presented with PTSD.  
Dr. McCusker noted the veteran's account of having had no 
mental health problems before service, of the incident during 
service in which he was threatened, of his reactions to that 
incident, and of his mental health problems since then.  Dr. 
McCusker wrote:


In my opinion it is at least as likely as 
not that the aforementioned experience of 
trauma during his service in the Navy 
precipitated the serious psychiatric 
problems with which [the veteran] has 
subsequently had to contend.

On VA examination in April 1999, Andrew Meyer, M.D., reviewed 
the veteran's history.  Dr. Meyer noted the veteran's reports 
of auditory hallucinations, with history of delusions and 
paranoid thoughts.  Dr. Meyer diagnosed schizoaffective 
disorder.  In an August 1999 addendum, Dr. Meyer opined that 
the veteran had schizoaffective disorder and did not have 
PTSD, although his symptoms included some elements of PTSD.

In November 2000, the veteran had a hearing before a Member 
of the Board, at the Board's offices in Washington, D.C.  
(That Board Member has since retired.  The Board offered the 
veteran an opportunity to have a new Board hearing, and the 
veteran ultimately wrote that he did not want another 
hearing).  In the November 2000 hearing, the veteran reported 
that he did not work, and that he received Social Security 
disability benefits.  He reported ongoing mental health 
treatment, including medication.  He again asserted that he 
had never had mental health treatment prior to service.

On VA psychiatric examination in June 2001, James Hill, M.D., 
indicated that he had reviewed the veteran's claims file.  
Dr. Hill described the veteran's history, including the 
report of the incident during service of the threat from the 
other sailor.  He noted the veteran's reports of episodes of 
depression with hypoactivity, and of obsessive-compulsive 
behavior.  Dr. Hill listed diagnoses of schizoaffective 
disorder and obsessive-compulsive disorder.  In an August 
2001 addendum, Dr. Hill wrote, "I do not believe the 
patient's mental disorders are causally connected to his 
military service."

No mental or emotional disorders were noted when the veteran 
was examined for entry into service.  Therefore, he must be 
presumed to have been in sound psychological condition when 
he entered service, unless there is clear and unmistakable 
evidence that a disability existed prior to service.  See 
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  Mental health treatment notes from the veteran's 
service include a statement that the veteran had a 
personality disorder that was present prior to his service.  
The treatment notes, however, do not contain any history, 
examples, or discussion to explain or support a finding that 
a disorder was present prior to service.  Treatment notes 
from 1991 reflect the veteran's account of possibly 
obsessive-compulsive behavior during childhood and 
adolescence.  The veteran has consistently reported, however, 
that he did not have any mental health consultation or 
treatment prior to service.  Thus, there was no professional 
evaluation indicating any psychological disorder prior to 
service.  The combined evidence shows a possibility of 
psychological problems prior to service, but does not reach 
the level of clear and unmistakable evidence that a disorder 
existed prior to service.  Therefore, the presumption of 
soundness is not rebutted, and the Board presumes that the 
veteran was in sound psychological condition when he entered 
service.

The veteran received psychiatric treatment in service.  He 
was admitted for psychiatric treatment the month after his 
separation from service.  Examination and treatment records 
show considerable disagreement regarding diagnoses for the 
veteran's symptoms.  During the veteran's service and the 
years immediately following it, some mental health 
professionals indicated that the veteran might have a 
disorder that was either not acquired or not chronic.  Since 
1993, professionals have generally concluded that the veteran 
has a chronic disorder with some psychotic features.  The 
veteran and his father have both stated that the veteran 
functioned normally prior to service, began to have 
psychological problems during service, and never returned to 
reliable social and occupational functioning after service.  
The record overall presents a picture of continuity of 
psychological dysfunction from service through the present.  

The VA psychologist Dr. McCusker and the county health 
department psychiatrist Dr. Chissell both opined that it was 
as likely as not that the threatening encounter during 
service that the veteran described precipitated the 
psychiatric problems he has experienced since that event.  
The VA psychiatrist Dr. Hill opined that the veteran's 
psychiatric problems were not caused by events during his 
service.  None of the professionals provided much explanation 
of his opinion; but there is certainly nothing in Dr. Hill's 
brief and completely unexplained opinion that would make it 
more convincing than the combined opinions of Drs. McCusker 
and Chissell.

Taking into consideration all of the professionals' opinions, 
as well as the evidence of continuity since service of 
psychological problems, the Board concludes that the evidence 
supporting service connection of the veteran's psychiatric 
disorder is at least as convincing as the evidence against 
service connection.  Giving the benefit of the doubt to the 
claimant, as required by 38 U.S.C.A. § 5107, the Board grants 
service connection for the veteran's psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disability is 
granted.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

